     Case 2:20-cv-00526 Document 11 Filed 08/21/20 Page 1 of 1 PageID #: 137



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


STEPHEN MARSHALL WILSON,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 2:20-cv-00526

JIM JUSTICE, et al.,

                             Defendants.


                                           ORDER


       The Court will hold a motions hearing on Plaintiff’s motion for a preliminary injunction,

(ECF No. 4), on August 24, 2020, at 1:30 p.m.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:        August 21, 2020
